Citation Nr: 0706913	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  94-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
bilateral hearing loss.  

In July 1996 and October 1998, a Veterans Law Judge, who is 
no longer with the Board, remanded this issue to the RO for 
further development.  

In June 2000, the veteran advised the Board that he was no 
longer represented by the Oregon Department of Veterans' 
Affairs and, since then, he has proceeded on the record 
representing himself in the appeal.

By July 2000 decision, the Board determined that the claim 
for bilateral hearing loss was well grounded, and remanded 
the hearing loss claim for additional evidentiary 
development, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  In November 2005, the Board again remanded the claim 
for service connection for bilateral hearing loss for 
additional evidentiary development pursuant to Stegall.  


FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record is against a finding that the veteran's 
bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
a notice letter in December 2005, in which he was informed of 
VA's duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, the 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided by the RO.  In addition, it appears 
that all pertinent obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
(then) representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

The Board notes that, in prior remands, the RO was instructed 
to contact VA examiners who had provided medical opinions and 
ask that they provide the rationale for their respective 
opinions regarding the significance of the veteran's in-
service noise exposure in the development of his current 
hearing disability.  Only one such VA examiner was accounted 
for, the Ph.D. in March 1998, who was found to have retired.  
The Board notes that since VA has obtained a VA opinion, by 
an appropriate hearing specialist, which includes complete 
review of the veteran's claims file, and a decision with 
supporting rationale, there is no indication that further 
attempts to obtain rationales from the VA examiners who 
rendered opinions more than seven years ago would provide any 
additional benefits to the veteran.  For reasons explained 
below, there are other weaknesses with those medical 
opinions, which have rendered them less probative and 
persuasive.   

More recently, in an SSOC dated in September 2006, he was 
provided with an additional 60 days to submit more evidence.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The September 2006 
SSOC specifically explained the Dingess precedent.

II.  Factual Background

Service medical records show that, on the pre-induction 
examination in December 1954, the veteran's ears were 
clinically evaluated as normal.  Bilateral hearing was 
reported as 15/15 to whispered voice and no entry was made in 
the summary of defects and diagnoses.  The January 1957 
examination for separation shows the veteran's ears were 
clinically evaluated as normal.  Bilateral hearing was 
reported as 15/15 to spoken and whispered voice.  Results of 
audiometric testing showed hearing thresholds in decibels of  
0, 0, -5, and -5, in the right ear, and -5, -5, -5, and 5, in 
the left ear, at 500, 1,000, 2,000, and 4,000 hertz (Hz), 
respectively.  VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO/ANSI) units.  Thus, on evaluation, pure 
tone threshold levels, in decibels, converted from ASA to 
ISO/ANSI units, were as follows:  15, 15, 10, and10, on the 
right and 10, 10, 10, 10, on the left, at 500, 1000, 2000, 
and 4000 Hertz.  There was no entry in the summary of defects 
and diagnoses.  

Service records show that the veteran was assigned to an 
anti-aircraft artillery (AAA) unit.  His military 
occupational specialty (MOS) was AAA Gun Crewman.

The veteran's initial claim for dental benefits was 
supplemented in September 1958 with a claim that included 
"left ear condition 1956".  He reported treatment at a 
military infirmary in "1956".  He did not report for a VA 
examination of the left ear or respond to a RO request for 
evidence.  The RO then requested additional service medical 
records regarding the reported treatment for an "ear 
condition" in the left ear at the time and location the 
veteran had reported.  In November 1958, the service 
department responded that no additional records were found.  

A May 1992 ENT consultation noted the veteran's complaint of 
decreased right ear hearing of 17 years, without significant 
change, and fluctuating left ear hearing loss for a year.  It 
was noted he had a history of previous noise exposure, 
tinnitus, and occasional vertigo, but no history of otologic 
trauma.  The assessment was hearing loss.

A June 1992 VA treatment record showed that the veteran 
reported having "hearing loss".  The summary of his 
hospitalization from May to June 1992 shows the diagnoses 
included hearing loss and it was noted he was extremely hard 
of hearing. 

VA treatment records showed that in a June 1992 audiological 
consultation request, the veteran was reported to have a 
history of long-term hearing impairment in the right ear and 
recent fluctuating hearing loss in the left ear.  
Audiological testing in July 1992 showed moderate to profound 
loss probably mixed in the right ear and mild to profound 
sensorineural loss in the left ear.  It was noted that he was 
in the rehabilitation program, and was unable to hear and 
understand counseling and medication instructions.  
Additional treatment records from audiology in August 1992 
showed that he had significant hearing loss.

On VA general medical examination in August 1992, the 
examiner noted a profound low frequency hearing defect on 
examination of the ears.  The diagnoses included profound 
hearing deficit.  

On an August 1992 VA examination for ear disease, the veteran 
reported increasing hearing loss especially in the right ear 
for about 18 years, and that it decreased in the left ear 
about two years before.  He had constant, variable bilateral 
tinnitus. He complained that he was exposed to much gunfire 
while in the Army.  The diagnoses were bilateral hearing loss 
and secondary, constant bilateral tinnitus.

The worksheet for the VA audiology examination in September 
1992 showed that the veteran reported a history of dizziness 
without vertigo or nausea, constant tinnitus, and fluctuating 
hearing loss.  He said the tinnitus, noticed on the right 
side, began when the dizzy spells began.  Audiometric testing 
showed right ear decibel thresholds (at frequencies of 500, 
1000, 2000, 3000, and 4000 Hz) of 70, 75, 80, 105+, and 105+.  
Left ear decibel thresholds at these same frequencies were 
50, 60, 90, 105+, and 105+.  Speech discrimination was 86 
percent in the right ear and 66 percent in the left ear.

An ENG report in September 1992 showed the veteran reported 
fluctuating left ear hearing loss documented over the 
previous two months.  The examination impression was 
significant unilateral weakness on the left. 

A November 1992 ENT clinic report noted fluctuating hearing 
loss and gait difficulty that was assessed as rule out 
multiple sclerosis versus autoimmune disorder, bilateral 
Meniere's disease.  

Received from the veteran in February 1993, was a claim for 
service connection for hearing loss and tinnitus.  He said 
that both had begun in military service when he was exposed 
to firing of anti-aircraft guns without any hearing 
protection, and not advised of potential damage.  He said in 
service he was told that the problem would disappear, and 
that he believed this since his symptoms were mild or 
intermittent.  The veteran recalled that the ringing became 
louder around 1976 and later involved the left ear.  He said 
that recently he was plagued with additional inner ear 
problems that he identified as a constant feeling of 
dizziness and loss of balance.  He recalled complaining about 
his problems when he was given an audiology examination in 
service.  He asserted that these problems were the result of 
noise damage during his military service.

A March 1993 VA tympanogram report showed complaints of 
subjective vertigo and increased hearing loss.  The test 
results indicated a possible developing middle ear problem.

A magnetic resonance imaging (MRI) of the head in March 1993 
showing left basal ganglia lacunar infarct, moderately severe 
supratentorial and infratentorial atrophy, and no findings to 
confirm demyelinating process or acoustic neuroma.

In a statement dated in December 1993, the veteran reported 
he was a "big guns repair mechanic" for his entire period 
of service and had "constant exposure to heavy firing". 

In his March 1994 substantive appeal (VA Form 9), the veteran 
indicated he began suffering from tinnitus in service.  He 
claimed that his records showed he was a loader and then a 
gun mechanic on 90 mm anti-aircraft guns.  He averred he was 
not issued protective devices and was not advised on ways to 
protect his hearing.  

VA medical records show that in March 1994 the veteran was 
seen in the ENT clinic and it was noted that he had severe 
Meniere's disease with a profound hearing loss in the left 
ear and a severe hearing loss in the right ear.  

In June 1994, the veteran testified at a hearing at the RO.  
He elaborated on his previously stated contentions and 
recollections regarding exposure to weapons firing in 
service.  He recalled having his hearing tested before he 
left the service.  He also elaborated on the extent of 
shooting he engaged in after service, and his recollections 
of conversations with physicians regarding his hearing 
problem.  He felt that Menieres was the result of his 
military experience but noted a VA physician, had told him he 
had the disorder but did not know what caused it.

Also, received in June 1994 from the veteran was information 
regarding tinnitus, Meniere's disease, and hearing loss found 
in the Mayo Clinic Family Health Book and the Health 
Reference Center.  He also submitted additional information 
from OSHA and from the American Academy of Family Physicians 
on tinnitus and acoustic trauma.  He added additional 
information including research from the Health Reference 
Center that included a government agency report on the 
prevalence of hearing loss in certain age groups that was 
once found in World War II artillery personnel. He also 
provided information regarding Meniere's disease and hearing 
loss from Disability Evaluation Under Social Security, a 
handbook for physicians.

In a report dated in April 1995, J.B., M.A., a hearing, 
speech and language therapist, concluded that the veteran had 
a profound bilateral sensorineural hearing loss and chronic 
tinnitus.  The therapist opined that the gradual and 
progressive nature of his hearing loss and tinnitus in his 
mid-to-late fifties suggested noise-induced hearing loss 
rather than such loss associated with aging.  The therapist 
noted that she based her decision on research which 
substantiates such a link, rather than on specific reference 
to the veteran's history of noise exposure.  She further 
indicates that an audiologist, with expertise in noise 
exposure, should be consulted and that there should be 
further investigation into the true actual levels of noise 
the veteran was exposed to and there should be a clear 
chronological interpretation of his past medical history.

Congressional correspondence that VA received in 1996 
included a lengthy statement from the veteran wherein he 
argued, in essence, the hearing evaluation in service at 
separation was on account of his complaints and that this 
evidence was "suppressed".  He asserted the test would not 
have been completed had he not made a complaint about 
tinnitus.  He argued further that it is not his fault if 
reports from military service were not written or are 
missing.

In July 1996, the Board remanded this matter to the RO, 
requesting that the veteran identify relevant treatment 
sources, and that the veteran be scheduled for a complete 
audiological examination to determine the nature, etiology, 
and severity of any bilateral hearing loss or tinnitus.

On VA ear disease examination in December 1996, the veteran 
reported a history of exposure to antiaircraft artillery fire 
without ear protection in service, that he suffered bilateral 
hearing loss and tinnitus since that time, and that the 
hearing loss continued to progress since his discharge from 
service.  The veteran reported ongoing disequilibrium and 
unsteadiness for many years but had not had frank dizziness 
or true vertigo.  The diagnoses were severe to profound 
bilateral sensorineural hearing loss and moderate to severe, 
constant bilateral tinnitus.  The companion audiology 
examination in December 1996 showed that the veteran reported 
a history of noise exposure from recreational shooting after 
military service until the 1970's, and the onset of tinnitus 
in 1955-1956.  The summary showed severe to profound 
sensorineural hearing loss.

Received in February 1997, were two buddy statements 
submitted by the veteran.  The veteran's service comrades, 
V.N. and A.N., recalled no ear protectors being used and they 
also did not recall being warned about hearing problems.  

The veteran submitted an August 1994 report for the Social 
Security Administration (SSA), from a private ENT doctor, 
M.B, M.D.  Dr. M.B. reported that the veteran appeared to 
suffer from Meniere's disease that resulted in a disabling 
bilateral sensorineural hearing loss and a fluctuating type 
of dizziness.  Dr. M.B. indicated that the veteran had 80 to 
90 percent hearing impairment, and that he first succeeded 
the threshold (presumably SSA's threshold) of hearing 
impairment in March 1993, and that his hearing had worsened 
since that time.  The veteran claimed in a letter received in 
April 1997 that Dr. M.B.'s findings were rendered exclusively 
from VA medical records.  

In November 1997, the same ear disease examiner who conducted 
the VA examination in December 1996, rendered an addendum.  
The VA examiner noted that the claims file was made available 
a week prior to the date of the dictated report.  The 
examiner noted that the limited service medical records made 
no mention of hearing loss, tinnitus or inner ear 
difficulties, and that the January 1957 examination whispered 
voice and the audiometer recording indicated normal hearing.  
he examiner stated that while it was reasonable to argue that 
the amount and type of noise exposure the veteran experienced 
in service might have resulted in some hearing loss or 
tinnitus, it was in no way imaginable that the experience 
would relate to his later progression of hearing loss and 
tinnitus, and the presently described balance difficulties.  
It was the examiner's conclusion that, based upon the service 
record, the veteran's present difficulties could not be 
causally related to his period of active military service.

In November 1997, the same audiologist from December 1996 
reviewed the veteran's claims folder and issued a report.  
The audiologist opined that it was highly likely that the 
veteran's hearing loss and tinnitus were partially 
attributable to his noise exposure during service.  But, the 
audiologist felt that it was impossible to state the exact 
degree of hearing loss that was due to military noise 
exposure since the veteran did not have audiometry results 
immediately following service.  It was the audiologist's 
opinion that because of the veteran's age at the time of the 
1992 VA audiogram, it was possible that a mild portion of his 
hearing loss was related to presbycusis.  She recommended 
further consultation as to whether the hearing deterioration 
in the left ear could be attributed to Meniere's disease and 
to further "speculate" as to the amount of noise-induced 
hearing loss.  In summary, the audiologist stated that she 
could not determine whether the veteran had Meniere's disease 
and, if so, to what degree it affected his hearing.

In February 1998, the RO requested an opinion from one of the 
clinicians named by the audiologist. In March 1998, another 
VA clinician (a Ph.D.) responded stating that as noted on a 
previous ear, nose, and throat examination, the veteran had 
normal hearing when he left the military service.

In June 1998 the veteran again testified at a hearing at the 
RO.  His testimony contained an elaboration of the previous 
history of noise exposure.  He responded to the question 
regarding the Board's request for additional evidence by 
stating it was all in his records and he did not have any.  

In letters dated in June and July 1998 to the RO, the veteran 
advised that he changed his mind regarding another 
examination.  He asserted that there was sufficient evidence 
to confirm his disorders.  He argued that VA knew that no 
doctor could make a definitive statement linking the cause to 
military service.  In response a VA letter informed him of 
the action that would be taken in light of his request to 
return the case to the Board.  However, in late July 1998, 
the veteran wrote to the RO that he would accept another 
examination.

An August 1998 statement from a person who recalled that on 
his military separation examination he was not tested by 
audiometrics or whisper method even though being exposed to 
intense noise during duty in Vietnam.  The writer presumed 
that since he did not request such testing, it was not given 
as a standard practice on separation from the military. 

As a result of the Board remand in 1998, the RO obtained a 
record of SSA action, which the veteran stated, was based 
exclusively on VA outpatient medical records.  There was 
information regarding his condition obtained in 1992 that 
noted the hearing in his right ear left him sometime in 1975, 
and that the left ear problem began in the latter part of 
1990.  He said that he had experienced balance problems since 
the first of the year.  A SSA psychology evaluation in late 
1992 contained essentially the same history.  The SSA 
decisions in 1994 and 1995 found the veteran had severe 
impairment due to hearing loss and Meniere's disease.  

The RO sent the veteran requests seeking relevant evidence 
regarding Meniere's disease and other claimed disorders, as 
well as authorization for the release of such information.  
The veteran's letter dated in November 1998 in response 
stated that he had no additional information, but referred to 
the SSA decision, and advised that he did not recall a 
physician who treated him in the mid 1970s for hearing loss.  
He then wrote the next month for an explanation regarding the 
need for certain examinations the Board requested.  He wrote 
to the VA Secretary early in 1999 stating that he saw no 
reason for reexamination since Meniere's disease and other 
disorders were well documented in the record. 

On VA ear disease examination in March 1999, the veteran 
recalled his exposure to artillery noise in service, going on 
sick call at one point because of "roaring tinnitus and 
hearing loss" in the left ear, and complaining of tinnitus 
at separation from service.  The examiner indicated that the 
veteran's discharge audiogram was not located, but he was 
"told" that he discharge audiogram was normal.  The 
pertinent impression after examination was profound bilateral 
sensorineural hearing loss with constant bilateral tinnitus 
and vertigo.  

In the March 1999 VA examination report, the examiner further 
opined that the veteran had some characteristics of 
progressive Meniere's disease.  The episodic nature and 
fluctuating hearing loss were characteristic, but the lack of 
demonstrable auditory recruitment, and rather consistent 
presence of frank otalgia were not.  The examiner noted that 
it would "hardly be possible for someone assigned to 90 mm 
anti-aircraft gun duty in that time frame to escape without 
some hearing loss and tinnitus", but that he was not able to 
find definitive documentation for the service years including 
audiometry and specialist evaluation of problems that would 
bear on the current inquiry, and was not able to find such 
documentation for the period just after separation from 
service.  The examiner opined that it was virtually certain 
that the cause of some of the tinnitus was service, and that 
it was "possible" that some hearing loss was concussion 
induced.  The examiner stated that the onset of the vertigo-
hearing loss-tinnitus syndrome, possibly Meniere's, could not 
be documented with available records for the service years.  
The examiner believed that to better clarify the present 
diagnosis would require neurological consultation and 
neuropsychological testing.  

The VA audiology examination performed in March 1999 showed 
the veteran once again recalled tinnitus during service.  
According to the record, he reported dizziness and vertigo, 
but he could not recall the specific onset of dizziness or 
left ear hearing loss.  He said the right ear hearing loss 
was initially noticed in the 1970's.  The examiner reported 
moderately severe to profound loss of hearing sensitivity in 
the right ear, profound loss of hearing sensitivity in the 
left ear, and poor speech recognition and constant tinnitus 
in both ears.  

The VA ear disease examination addendum dated in September 
1999 (completed by the same examiner from March) noted that 
several volumes of materials in the claims file were 
reviewed, which included the induction and separation 
examinations.  The examiner questioned the validity of the 
separation examination, citing three reasons for this, 
including the examiner's opinion that the thresholds listed 
on the separation examination would be unusual in any adult 
and essentially impossible for someone who had been exposed 
to basic training in artillery fire.  It was the examiner's 
belief, in essence, that no valid conclusion could be drawn 
from the military discharge examination since the reported 
hearing level unlikely represented actual hearing at the 
time.  The examiner noted that the reference to acute hearing 
loss had no real significance in these evaluations, and that 
while the tendency for fluctuation of sensorineural hearing 
loss in Meniere's syndrome and other conditions is 
recognized, the veteran's case involved profound loss that 
was essentially irreversible and had no significant acute 
component.  The examiner indicated that tinnitus fluctuated 
in many individuals but that did not change the chronic 
nature of tinnitus.  The examiner noted that service records 
showed no reference to ears or hearing, and that while the 
veteran reported a visit to a naval facility for his ears in 
1956, documentation of that could not be found.  

The VA examiner in September 1999 also attached a referral 
memorandum for a neurology consultation regarding Meniere's 
disease and hearing loss, summarized the pertinent 
information from the available record.  The record reflects 
that examinations were scheduled and that the veteran did not 
appear for them.  The messages from a VA medical center 
indicate the veteran's request to reschedule had twice been 
accommodated but that he "refused to be seen" at the VA 
facility.  The message indicates his most important question 
was what would happen if he refused to be examined.  In a 
November 1999 report of contact, the RO was advised that the 
veteran asked for the examinations to be rescheduled at a VA 
facility in Arizona, where he resided for the winter months.

In a December 1999 letter to the RO, the veteran asked to 
have the examinations rescheduled in Arizona and to have the 
RO explain what would happen if he refused further 
examination.

In January 2000, the veteran wrote the RO that it had been 
decided that further examination was "not in my best 
interest" and that he declined further examination unless 
there was a VA regulation that "compels me to be examined".  
He asked the RO to provide the details of such a regulation 
if it existed.  In another letter dated in January 2000, he 
asked for a copy of the January 1957 audiometry findings 
which he believed the RO Decision Review Officer had 
forgotten to send him.  He quoted legal definitions of 
"withholding of evidence" and "fraudulent concealment".

The RO letter in March 2000 acknowledged the recent 
correspondence regarding the processing time in his appeal 
and advised that action would be taken on the evidence 
available.  The veteran was reminded of his recent decision 
not to undergo a scheduled examination and advised regarding 
the duty to assist.  The veteran then supplemented the record 
in April 2000 with 19 pieces of correspondence variously 
dated from 1998 to 2000 that he determined were missing from 
his claims file.

In March 2000, the RO issued a supplemental statement of the 
case (SSOC) that noted the veteran had declined further 
examination.  He did not advise the Board through more recent 
correspondence that he intended to change his decision 
regarding further examination.  Responding in April 2000, the 
veteran asserted that service records were "fraudulently 
concealed" from him and VA examiners.  Once again in June 
2000 he argued regarding the significance of the hearing 
evaluation at separation from military service and the 
concealment of this evidence.

In July 2000, the Board issued a decision which, in pertinent 
part, found the claim for service connection for bilateral 
hearing loss to be well grounded.  The Board then remanded 
that issue for further evidentiary development, including 
obtaining information from the veteran regarding any 
treatment for his hearing loss.  The Board also directed the 
RO to contact VA examiners who had provided medical opinions 
and ask that they provide the rationale for their respective 
opinions regarding the significance of the veteran's in-
service noise exposure in the development of his current 
hearing disability.  Finally, the Board directed that the 
veteran's claims folder be reviewed, by a hearing disorder 
specialist if available, to include an examination if 
necessary.  

In a September 2000 Report of Contact, the RO reported that 
the Portland VAMC was contacted and revealed that the VA 
Ph.D. who rendered an opinion in March 1998 was no longer 
with them due to retirement.

By September 2000 rating decision, the RO granted service 
connection for tinnitus.

In November 2001, pursuant to the veteran's request, the 
Board sent to him copies of his audiology examination in 
January 1957 and of his separation physical examination.  

In August 2004, the veteran submitted additional argument and 
evidence in the form of a June 1997 medical statement of Dr. 
N, a specialist in otology.  Dr. N commented that it 
certainly seemed like the veteran had a tremendous amount of 
noise exposure in the past.  Dr. N explained that a temporary 
threshold shift was indicative of inner ear damage, but was 
temporary and would normally recover completely or almost so, 
unless further noise exposure were to occur.  Dr. N stated 
that the only reason he could imagine that the veteran would 
have tinnitus at the time of discharge without evidence of 
hearing loss was that perhaps the spectrum of hearing tested 
(frequencies) was limited and did not include injured 
frequencies.  Dr. N stated that this was speculation and 
there was no way to prove it, but that this was somewhat of 
an indicator of problems to come later.

In December 2004, additional medical information obtained 
from the National Center for Biotechnology Information 
(NCBI), National Institutes of Heath (NIH) website, was added 
to the file.  This information pertaining generally to 
acoustic trauma and noise exposure and Meniere's disease, 
essentially indicating that post-traumatic Meniere's disease 
could manifest several years later.

In November 2005, the Board issued a decision (denying 
service connection for Meniere's disease) and a remand of the 
claim of entitlement to service connection for bilateral 
hearing loss, pursuant to Stegall v. West, 11 Vet. Appellant 
268 (1998).  In the remand, the Board requested further 
evidentiary development, including obtaining information from 
the veteran regarding any treatment for his hearing loss.  
The Board also directed the RO to contact VA examiners who 
had provided medical opinions and ask that they provide the 
rationale for their respective opinions regarding the 
significance of the veteran's in-service noise exposure in 
the development of his current hearing disability.  Finally, 
the Board directed that the veteran's claims folder be 
reviewed, by a hearing disorder specialist if available, to 
include an examination if necessary.  

On VA examination in May 2006, the examiner (who is Board 
certified in otolaryngology), noted that he was supplied with 
all of the veteran's medical records and claims file and 
reviewed these before dictating the VA examination report.  
The examiner noted that in service the veteran was attached 
to artillery or anti-aircraft and was involved with firing 
weapons, and that , according to the veteran's report, did 
not involve using ear protection much of the time.  The 
examiner also noted that the veteran's separation examination 
showed he had normal hearing in both ears at the time of 
discharge.  The examiner did not believe the medical 
literature related Meniere's disease to an noise exposure and 
from all the records it was not sure that the veteran even 
had Meniere's disease.  The examiner opined that the 
veteran's Meniere's disease (if he indeed had it) and his 
hearing loss were "more likely than not not" related to his 
military service.

The examiner indicated that, since there was documentation on 
the veteran's separation examination of normal hearing at the 
time of discharge, and since the preponderance of the 
evidence is that the hearing loss due to acoustic trauma is 
not a progressive form of hearing loss, and since the veteran 
had developed a lot of hearing loss over the 40 years since 
his military service, "certainly the evidence is more likely 
than not that the hearing loss [the veteran] has is not 
related to his military experience".  Finally, the examiner 
noted that the veteran was not examined or interviewed at 
that time, and the examiner did not feel that examination or 
further testing would shed an more light on this situation.  
The examiner also noted that further evaluation or physical 
examination by him would not be helpful or have any bearing 
on his conclusions. 

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss (as an organic disease of the 
nervous system) will be presumed if such disease becomes 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 
supra.  And equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran contends that his bilateral hearing loss was 
caused by noise exposure during service.  He claims that his 
hearing problems started in service as a result of exposure 
to noise from the firing of anti-aircraft artillery guns.  

Service records confirm that the veteran was assigned to an 
anti-aircraft artillery unit, and his military occupational 
specialty (MOS) was AAA Gun Crewman.  A review of the record 
shows that VA has essentially conceded his exposure to noise 
in service.  (Although the Board notes that the veteran has 
also reported a history of noise exposure from recreational 
shooting after military service until the 1970's.)  In 
addition, audiograms confirm that the veteran does have 
current bilateral hearing loss disability, for VA purposes.  
38 C.F.R. § 3.385.  What is at issue is whether the veteran's 
bilateral hearing loss is related in anyway to his active 
military service.  Service medical records show that the 
veteran had essentially normal hearing upon discharge from 
service.  Although he filed a claim for a "left ear 
condition 1956" in 1958, he failed to report for a VA 
examination at the time.  The first medical evidence of any 
hearing loss was dated in 1992, at which time the veteran 
complained of decreased right ear hearing for 17 years and 
fluctuating left ear hearing loss for a year.  With regard to 
a medical link between the veteran's current hearing loss 
disability and his exposure to noise in service, the Board 
notes that there have been several medical opinions rendered 
during the course of this appeal.  However, after weighing 
the medical opinions, to determine the probative value of 
each opinion, the Board concludes that the preponderance of 
the competent medical evidence of record is against 
establishing a link between the veteran's hearing loss and 
exposure to noise in service. 

The Board notes that there are three medical opinions of 
record which tend to support the veteran's claim.  In a 
report dated in April 1995, J.B., M.A., a hearing, speech and 
language therapist, opined that the gradual and progressive 
nature of the veteran's hearing loss and tinnitus in his mid-
to-late fifties suggested noise-induced hearing loss rather 
than such loss associated with aging.  The problem with this 
opinion is that the therapist based her decision on research 
which substantiates such a link, rather than on specific 
reference to the veteran's history of noise exposure.  She 
further indicates that an audiologist, with expertise in 
noise exposure, should be consulted and that there should be 
further investigation into the true actual levels of noise 
the veteran was exposed to and there should be a clear 
chronological interpretation of his past medical history.  
The Board assigns this opinion less probative value because 
there is no indication that the therapist had access to the 
veteran's entire claims file (and she concedes as much at the 
end of her opinion), and  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Similarly, the November 1997 audiologist's opinion tends to 
support the veteran's claim.  The audiologist opined that it 
was highly likely that the veteran's hearing loss and 
tinnitus were partially attributable to his noise exposure 
during service.  But, the audiologist felt that it was 
impossible to state the exact degree of hearing loss that was 
due to military noise exposure since the veteran did not have 
audiometry results immediately following service.  The 
audiologist opined that because of the veteran's age in 1992, 
it was possible that a mild portion of his hearing loss was 
related to presbycusis.  She recommended further consultation 
as to whether the hearing deterioration in the left ear could 
be attributed to Meniere's disease and to further 
"speculate" as to the amount of noise-induced hearing loss.  
Although the audiologist did have access to the veteran's 
claims folder, the Board notes that she has failed to provide 
a definitive opinion, with supporting rationale; rather she 
indicated that further consultation was needed.  Thus, for 
these reasons, the Board also assigns less probative value to 
this opinion.  

The veteran also submitted a June 1997 private medical 
statement, in which Dr. N, a specialist in otology, commented 
that it seemed like the veteran had a tremendous amount of 
noise exposure in the past.  Dr. N opined that the only 
reason the veteran would have tinnitus at the time of 
discharge without evidence of hearing loss was that perhaps 
the spectrum of hearing tested (frequencies) was limited and 
did not include injured frequencies.  Dr. N stated that this 
was speculation, but that this was somewhat of an indicator 
of problems to come later.  Thus, this opinion, while tending 
to support the veteran's claim, does not provide a definitive 
opinion as to whether the veteran's hearing loss is related 
to noise exposure in service.  

Finally, the Board notes that in the March 1999 VA 
examination report (along with the September 1999 addendum), 
a VA physician, noted that it would "hardly be possible for 
someone assigned to 90 mm anti-aircraft gun duty in that time 
frame to escape without some hearing loss and tinnitus", and 
opined it was "possible" that some hearing loss was 
concussion induced.  By September 1999, the VA physician had 
reviewed the veteran's claims file and claimed that the 
thresholds listed on the separation examination would be 
unusual in any adult and essentially impossible for someone 
who had been exposed to basic training in artillery fire.  It 
was the examiner's belief, in essence, that no valid 
conclusion could be drawn from the military discharge 
examination since the reported hearing level unlikely 
represented actual hearing at the time.  The examiner noted 
that the veteran's case involves profound loss that is 
essentially irreversible and has no significant acute 
component.  The Board finds this opinion to be more 
persuasive than the two aforementioned medical opinions, but 
less persuasive and probative than the VA examiner's opinion 
from May 2005, primarily because the VA examiner did not 
render a definitive opinion; rather he used the word 
"possible" when referring to the issue of whether the 
veteran's hearing loss was noise-induced, and the VA examiner 
essentially found that no valid conclusion could be drawn.  

The Board also notes that the VA examiner in March 
1999/September 1999 also attached a referral memorandum for a 
neurology consultation regarding Meniere's disease and 
hearing loss.  While it appears that such neurological 
examination was not completed, the Board finds that such 
examination is not necessary to decide this claim as 
(explained below) the veteran's claims file underwent review 
by a VA otolaryngologist in 2005, who rendered a decision, 
with supporting rationale, after reviewing the veteran's 
entire claims file.  

With regard to the other medical evidence of record that goes 
against the veteran's claim, the Board initially notes that 
this evidence as a whole is more persuasive and probative 
than the medical opinions cited above.  First, these two 
opinions are definitive, supported by rationale, are based on 
a review of the claims file, and are both rendered by VA 
physicians, one of which is Board certified in 
otolaryngology.  An opinion may be reduced in probative value 
even where, as here, the statement comes from someone with 
medical training, if the medical issue requires special 
knowledge.  See, e.g., Black v. Brown, 10 Vet. App. 279 
(1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

This evidence includes a November 1997 addendum by a VA 
physician, who, after reviewing the claims file, stated that, 
while it is reasonable to argue that the amount and type of 
noise exposure the veteran experienced in service might have 
resulted in some hearing loss, it is in no way imaginable 
that the experience would relate to his later progression of 
hearing loss .  The examiner concluded that the veteran's 
present difficulties could not be causally related to his 
period of active military service.

Also, there is  the May 2006 VA examination in which the 
examiner opined that the veteran's Meniere's disease (if he 
indeed had it) and his hearing loss were "more likely than 
not not" related to his military service.  The examiner 
indicated that since there was documentation on the veteran's 
separation examination of normal hearing at the time of 
discharge, and since the preponderance of the evidence is 
that the hearing loss due to acoustic trauma is not a 
progressive form of hearing loss, and since the veteran had 
developed a lot of hearing loss over the 40 years since his 
military service, "certainly the evidence is more likely 
than not that the hearing loss [the veteran] has is not 
related to his military experience".  The Board finds this 
opinion to be the most probative and persuasive on the issue 
of whether the veteran's bilateral hearing loss may be 
related to service, as it included a review of the entire 
claims file prior to rendering an opinion, and included a 
clear, definitive opinion, with supporting rationale, 
references to the veteran's specific history and the medical 
bases for the opinion.  

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record and the 
weight of the competent medical evidence of record does not 
support a causal relationship between service and the 
veteran's current bilateral hearing loss.  And, although the 
veteran has sincerely contended that his bilateral hearing 
loss is related to noise exposure in service, he is a 
layperson and as such is competent to report his exposure to 
noise in service (which has been noted through the history of 
this appeal), but is not competent to render a medical 
opinion on diagnosis or etiology of a condition such as 
hearing loss.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the- doubt rule does not apply, and the claim 
for service connection for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.




__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


